DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 7-12) in the reply filed on 2-7-2022 is acknowledged.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-7-2022.
The Examiner notes that Claim 9 appears to claim an embodiment other than Species B, and should be withdrawn.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The tool portion of Claim 1 was interpreted as #16 in the figures; the fastening means of Claim 2 was interpreted #30/#30 in the figures, or their equivalence; the coupling device of Claims 17-18 was interpreted as #8 in the figures; the further coupling device of Claims 19-22 in the figures. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, “wherein the tool portion in the operating position is disposed outside the receptacle and outside a pivoting range of the activation part,” is indefinite.  As best understood, the additional comminution tool in Fig. 7 is attached to activation part #3 and pivots with activation part #3.  As such, it is unclear how this cannot be within the pivoting rage of the activation part.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 9, “wherein the fastening portion has a frame fittable into the receptacle and in which frame the press die engages in a form-fitting manner when the additional comminution tool is in the operating position,” is indefinite in view of Applicant’s selection of embodiment B (Figs. 7-12).  As best understood, the fastening portion is not found on a frame fittable into the receptacle.  The receptacle, in Species B only has blades.  The claims were examined as best understood.
In re Claim 10, wherein the additional comminution tool is securable on the foodstuff comminution deviceResponse to December 7, 2021 Office Action without the main part and/or the activation part having to be previously modified or separated from one another for securing the additional comminution tool on the food comminution device,” is indefinite.  It is unclear what is being claimed.  The Examiner notes that the claims are directed to a product and not a method of making or a method of use.  As such, some structure having to be previously modified is indefinite. It is unclear what this means in the construct of an apparatus claim.  What matters in the claim is what is being claimed and not how one of ordinary skill in the art gets there.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 11, “the additional comminution tool is configured as a mandolin slicer or as a grater; or b. the additional comminution tool in the operating position, conjointly with at least one component of the foodstuff comminution device, forms a mandolin slicer or a grater,” is indefinite.  It is unclear how this relates to the tool portion of Claim 1.  Is there a tool portion in addition to the additional comminution tool is configured as a mandolin slicer or as a grater; or b. the additional comminution tool in the operating position, conjointly with at least one component of the foodstuff comminution device, forms a mandolin slicer or a grater.”  Is there a tool portion and a mandolin slicer or as a grater or does the tool portion form a mandolin slicer or as a grater.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 12, “wherein the foodstuff comminution device provides the sliding track,” is indefinite.  It is unclear how the food stuff comminution can provide the track (#17 in Applicant’s Fig. 7-12), as the additional comminution tool provides at least some 
In re Claim 13, “wherein an external side of the activation part that faces away from the main part comprises the sliding track” is indefinite. It is unclear how the food stuff comminution can provide the track (#17 in Applicant’s Fig. 7-12), as the additional comminution tool provides at least some of the track.  The claim allows for all of the track (#17) to be provided on the food stuff comminution device, where the food stuff comminution device can only provide part of the track.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 23, “wherein the foodstuff comminution device is configured as a hand-held apparatus” is indefinite in view of Claim 1 which states “a foodstuff comminution device which is configured as a hand-held apparatus.”  It is unclear what is being claimed, as this limitation is already found in Claim1. 
In re Claim 23, “which in a comminution procedure is configured and specified for being held by hand or by hands without being set down on a worktop,” is indefinite.  It is unclear what structure is being claimed during this procedure.  The examiner notes that the claims are directed to the apparatus and not the method of use.  As such, it is unclear what additional structure is being claimed in this clause.  The claims were examined as best understood.  Appropriate correction is required.
In re Claim 24, “both the first and second handle parts being disposed so as to be collectively encompassed and mutually compressible by the fingers of one hand,” is 
In re Claim 25, it is unclear how a hand-held apparatus, as required by claim 1, can also have “a support foot arranged to support the additional comminution tool on a worktop, whereby in a comminution procedure a foodstuff material to be comminuted is guided by one hand back and forth on the sliding track while the foodstuff comminution device situated in the closing position is simultaneously freely held by the other hand.”  In other words, it appears as though dependent claim 25 is not a hand-held apparatus, but intended to be set on a worktop. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-12, 17-18, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0158956 to Repac (herein after Repac ‘956). 


a foodstuff comminution device (see Fig. 1, #1) which is configured as a hand-held apparatus (the device of Fig.1  is capable of being held in a user’s hand), having a main part (part #2 in Fig. 1) which has a receptacle for a cutter part (the hole  in Fig. 1 in which the blades #4 are located), and having an activation part (see Fig. 1, #5) connected to the main part and which for squeezing foodstuff material to be comminuted through a cutter part inserted in the receptacle (when food is placed in on the receptacle containing blades #4, #5 is pivoted and forces the food against the blades), wherein the activation part is pivotable towards the cutter part (see Fig. 1, #5 is povitable towards blades #4; see also Fig. 5) from a placing position (see e.g., Fig. 8) to a closing position (see e.g., Fig. 9) and subsequently from the closing position back to the placing position (after cutting the food item, the user opens the device by moving #5 back to the open position), and an additional comminution tool (see e.g., Fig. 1, #6 or #7; see also Para. 0090), 
a. wherein the additional comminution tool is securable in a non-destructive releasable manner in an operating position on the foodstuff comminution device (see Para. 0093 teaching both finer grater #6 and coarse greater #7 can be removed) and 
b. wherein the additional comminution tool has a fastening portion (the outer perimeter of #6 and #7 is, under the broadest reasonable interpretation, a fastening portion in that the perimeter is fastened to structure #2 see also Repac, ‘956, Para. 0062-63, teaching a detent element for insertion into an opening or aperture in the frame) and a tool portion (the tool portion is considered blades that make up the fine or 
  
In re Claim 2, Repac ‘956 teaches wherein the activation part or the main part has a mating fastening means for interacting with the fastening portion of the additional comminution tool to secure the additional comminution tool in the operating position on the activation part or on the main part (the main part #2 in Fig. 1 has an aperture which, under the broadest reasonable interpretation is a mating fastening means for securing the perimeter of the coarse grater #7 and the fine grater #6 to structure #2, in which position the user can grate food items).

In re Claim 8, Repac ‘956 teaches wherein the activation part has a press die which faces the main part (protruding structures on “underside” of #5 in Figs. 1-2).
  
In re Claim 10, Repac ‘956 teaches wherein the additional comminution tool is securable on the foodstuff comminution deviceResponse to December 7, 2021 Office Action without the main part and/or the activation part having to be previously modified or separated from one another for securing the additional comminution tool on the food comminution device.  As best understood, Repac reads on this as the coarse #7 and fine #6 graters are securable on 
 
In re Claim 11, Repac ‘956 teaches wherein 
a. the additional comminution tool is configured as a mandolin slicer or as a grater (see Fig. 2, #6/7 teaching a fine and course grater); or 
b. the additional comminution tool in the operating position, conjointly with at least one component of the foodstuff comminution device, forms a mandolin slicer or a grater (as best understood, the fine and course grater, #6/7 of Fig. 2, reads on this claim).  

In re Claim 12, Repac ‘956 teaches wherein foodstuff material which is to be comminuted by means of the mandolin slicer or the grater is guided back and forth on a sliding track (see. e.g., Fig. 1, showing a plane in which grater #7 is located on which the food is moved), and wherein the foodstuff comminution device provides the sliding track, or at least one part of the sliding track (the examiner notes that the plane on which the food is moved, when the grater is located in the position of Fig. 1 incudes surfaces on both #2 as well as #7).  

In re Claim 17, Repac ‘956 teaches wherein the foodstuff comminution device has a coupling device for coupling the foodstuff comminution device to a container (under the broadest reasonable interpretation, the structure of #2 includes surfaces that 

In re Claim 18, Repac ‘956 teaches wherein a container (see Figs. 1-2, #10) coupled to the foodstuff comminution device by the coupling device automatically catches foodstuff material comminuted by the foodstuff comminution device (see Par. 0091).  

In re Claim 23, Repac ‘956 teaches wherein the foodstuff comminution device is configured as a hand-held apparatus (as best understood, the structure of Repac is capable of being held while being used) which in a comminution procedure is configured and specified for being held by hand or by hands without being set down on a worktop (the structure of Repac is capable of being held by hands and not used on a worktop).  

In re Claim 24, Repac ‘956 teaches wherein the main part has a first handle part (The structure of #2 at window #14 creates a structure, that is capable of being gripped, and under the broadest reasonable interpretation is a  handle) and the activation part has a second handle part (the end of #5, away from the pivot, is capable of being gripped and under the broadest reasonable interpretation is a second handle), both the first and second handle parts being disposed so as to be collectively encompassed and mutually compressible by the fingers of one hand (as best understood the structure identified above is capable of compressing the fingers on a hand).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 8, 10-13, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0078100 to Repac in view of US 2016/0158956 to Repac (herein after Repac ‘956). 

In re Claim 1, Repac teaches a foodstuff comminution tool comprising: 
a foodstuff comminution device which is configured as a hand-held apparatus (see Fig. 1), having a main part (see Fig. 1, #1) which has a receptacle (see Fig. 1, #18) for a cutter part (see Fig. 1, blades #9), and having an activation part (see Fig. 1, #2) connected to the main part and which for squeezing foodstuff material to be comminuted through a cutter part inserted in the receptacle (see Para 0034), wherein the activation part is pivotable towards the cutter part from a placing position to a closing position and subsequently from the closing position back to the placing position (during use #1 and #2 are separated and a work piece, such as a food portion is placed in receptacle #18, and then #1 and #2 are closed, thereby cutting the workpiece). 

Repac only teaches a cutter and does not teach an additional comminution tool, a. wherein the additional comminution tool is securable in a non-destructive releasable 

However, Repac ‘956 teaches that it is known to combine pivoting cutting devices for vegetables with a mandolin and graters (see Fig. 1-2, #1-12, in particular pivoting cutter #5/#4 and graters #7/6 and mandolin #12). 

It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add a second comminution tool to the structure of Repac as taught by Repac ‘956.  Doing so would provide for a food comminution device which makes it possible for food items to be comminuted in different ways quickly and efficiently and not require multiple different tools (see Repac, ‘956, Para. 0010).  In other words, providing an all in one tool saves time, and space, as well as eliminates the possibility of loosing one tool, thereby not allowing the user to perform a particular cut on a workpiece. 

Such a combination would provide for: and an additional comminution tool (see Repac ‘956, e.g., Fig. 1, #6 or #7; see also Para. 0090), 
a. wherein the additional comminution tool is securable in a non-destructive releasable manner in an operating position on the foodstuff comminution device (see 
b. wherein the additional comminution tool has a fastening portion (in Repac ‘956, the outer perimeter of #6 and #7 is, under the broadest reasonable interpretation, a fastening portion in that the perimeter is fastened to structure #2) and a tool portion (in Repac ‘956, the tool portion is considered blades that make up the fine or coarse greater blades in #6 or #7), wherein the tool portion in the operating position is disposed outside the receptacle (in Repac ‘956, the perimeter and the blades of both #6 and #7 are below the receptacle that houses blades #4 – see Fig. 1) and outside a pivoting range of the activation part (in Repac ‘956, the perimeter and the blades of both #6 and #7 are below the pivoting rage of #5 relative to #2 in Fig. 1).

In re Claim 2, Repac in view of Repac, ‘956 teaches a mating fastening means (see Repac, ‘956, Para. 0062-63, teaching a detent element for insertion into an opening or aperture in the frame) for interacting with the fastening portion of the additional comminution tool (a detent element) to secure the additional comminution tool in the operating position on the activation part or on the main part (see Para. 0062-63)

	In re Claim 8, Repac in view of Repac, ‘956 teaches wherein the activation part has a press die (see Repac, Fig. 1, #6) which faces the main part (see Fig. 1, #6 which faces #1).  



In re Claim 11, Repac in view of Repac, ‘956 teaches wherein 
a. the additional comminution tool is configured as a mandolin slicer or as a grater (see Repac, ‘956, Fig. 2, #6/7 teaching a fine and course grater); or 
b. the additional comminution tool in the operating position, conjointly with at least one component of the foodstuff comminution device, forms a mandolin slicer or a grater (as best understood, the fine and course grater, #6/7 of Fig. 2, of Repac, ‘956, reads on this claim).  

In re Claim 12, Repac in view of Repac, ‘956 teaches wherein foodstuff material which is to be comminuted by means of the mandolin slicer or the grater is guided back and forth on a sliding track (see Repac, ‘956, e.g., Fig. 1, showing a plane in which grater #7 is located on which the food is moved).  Modified Repac is silent as to wherein the foodstuff comminution device provides the sliding track, or at least one part of the sliding track.  However, the structure of Repac ‘956 teaches that the plane on which the food is moved, when the grater is located in the position of Fig. 1 incudes surfaces on both #2 as well as #7 in Repac, ‘956.  It would have been obvious to one of ordinary 

In re Claim 13, Repac in view of Repac, ‘956 teaches wherein an external side of the activation part that faces away from the main part comprises the sliding track or the part of the sliding track (adding the second comminutor to the structure of #2 in Repac, as envisioned in Claim 12, would provide for an external side of the activation part that faces away from the main part comprises the sliding track or the part of the sliding track – the external side of #2 which faces away from #1, in Repac, would comprise the sliding track with the second comminutor is secured to #2)

In re Claim 23, Repac in view of Repac, ‘956 teaches wherein the foodstuff comminution device is configured as a hand-held apparatus which in a comminution procedure is configured and specified for being held by hand or by hands without being set down on a worktop.  The structure of Repac is hand held and the structure of Repac’956 is capable of being held in the hands during use – the claims were examined as best understood.  Appropriate correction is required. 

In re Claim 24, Repac in view of Repac, ‘956 teaches wherein the main part has a first handle part (see Repac, Fig. 1, arrow #3 pointing to a handle part) and the . 

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0078100 to Repac in view of US 2016/0158956 to Repac (herein after Repac ‘956) and further in view of US 2012/0085850 to Tetreault. 

In re Claim 14, Repac in view of Repac ‘956 does not teach wherein the additional comminution tool has a further receptacle into which a cutter or grater insert is fittable in a non-destructive, releasable and/or latching manner.  However, Tetreault teaches that it is known in the food art to provide grater insert panel (see Tetreault Fig. 1, #22 and Para. 0041).  In the same field of invention, food graters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the removable insert grater design of Tetreault to the device of modified Repac.  Doing so would allow the user to easily replace the inserts as well as clean the inserts. 

In re Claim 15, modified Repac in re Claim 14, teaches wherein the cutter or grater insert has at least one mandolin slicer blade, or a plurality of Julienne blades, or a plurality of grater projections (see Repac ‘956 showing a grater with a plurality of projections – see also Tetreault Fig. 1, #40)



In re Claim 19, Repac in view of Repac ‘956 does not teach wherein the additional comminution tool has a further coupling device for coupling the additional comminution tool to a container.  However, Tetreault teaches that it is known in the food art to provide a container for a food grater (see Tetreault Fig. 1, #26).  In the same field of invention, food graters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a container as taught by Tetreault to the food grater of modified Repac.  Doing so would allow the user to capture the food being grated and therefore not lose any food to the floor.  Thereby preventing waste. 

In re Claim 20, modified Repac in re Claim 19, teaches wherein a container coupled to the additional comminution tool by the further coupling device automatically catches foodstuff material comminuted by the additional comminution tool (see Tetreault Fig. 1, #26).  

Claims 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0078100 to Repac in view of US 2016/0158956 to Repac (herein after Repac ‘956) and further in view of US 9,174,352 to Repac (herein after Repac ‘352). 



	In re Claim 18, modified Repac, in re Claim 18 teaches wherein a container coupled to the foodstuff comminution device by the coupling device automatically catches foodstuff material comminuted by the foodstuff comminution device (the container of Repac ‘352 is directly under the cutting blades and automatically catches what is cut).  
 
In re Claim 21, modified Repac in re Claim 17, does not teach wherein the additional comminution tool has a further coupling device for coupling the additional comminution tool to a container, and the coupling device and the further coupling device are of identical configuration.    However, Repac ‘352 teaches that it is old and well known to provide a container (see Repac ‘352, Fig. 1, #6) with a coupling device (see Fig. 2, #33).  In the same field of invention, food cutters, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add a container as 

In re Claim 22, modified Repac in re Claim 21, teaches wherein the foodstuff comminution system comprises at least one container capable ofResponse to December 7, 2021 Office Action being coupled selectively to the foodstuff comminution device by the coupling device, or to the additional comminution tool by the further coupling device.  The Examiner notes that adding the same container to both the foodstuff comminution device and the additional commination tool provides the same container which is capable of being connected to either. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0078100 to Repac in view of US 2016/0158956 to Repac (herein after Repac ‘956) in view of US 2012/0198980 to Bagley. 

In re Claim 25, Repac in view of Repac, #956, does not teach wherein the additional comminution tool has a support foot arranged to support the additional comminution tool on a worktop, whereby in a comminution procedure a foodstuff material to be comminuted is guided by one hand back and forth on the sliding track while the foodstuff comminution device situated in the closing position is simultaneously freely held by the other hand.



In the same field of invention, cutting food products, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add the legs of Bagley to the device of modified Repac.  In the same field of invention, cutters for food items, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to add feet as taught by Repac.  Doing so allows the user to adjust the heights to varying heights (see Bagley, Para. 0030). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724